Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest a mass flow meter structure operated according to the Coriolis principle comprising a first pair of measuring tubes oscillating relative to one another and having a vibration excitation mode that has a media-dependent first excitation mode natural frequency and a second pair of measuring tubes oscillating relative to one another and having a vibration excitation mode that has a media-dependent second excitation mode natural frequency different from the first excitation mode natural frequency and an electronic circuit configured to drive the first and second exciters with a common exciter signal and detect sensor signals from the first and second vibration sensor pairs, to detect flow-dependent phase differences between the sensor signals of the inlet-side and outlet-side vibration sensors of one of the first and second vibration sensor pairs and to determine mass flow measurement values based on the flow-dependent phase differences, an inlet-side sensor signal path configured to transmit sensor signals of the first and second inlet-side vibration sensor in a superimposed manner; an outlet-side sensor signal path configured to transmit sensor signals of the first and second outlet-side vibration sensor in a superimposed manner; the sensor signals have a first relative signal amplitude difference between the sensor signals of the inlet-side sensors and the sensor signals of the outlet-side sensors in response to vibrations at the first excitation mode natural frequency; the sensor signals have a second relative signal amplitude difference between the sensor signals of the inlet-side sensors and the sensor signals of the outlet-side sensors in response to vibrations at the second excitation mode natural frequency; and at least one of the vibration sensors of the first and second vibration sensor pairs is adapted such that a difference deviation of the second relative signal amplitude difference from the first relative signal amplitude difference is not more than a threshold value of 2%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            1/19/2022